Citation Nr: 1427255	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  08-39 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for muscle tension headaches.

2.  Entitlement to total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from October 1982 to December 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa; which granted, in pertinent part, service connection for muscle tension headaches (claimed as migraine headaches).  

In a decision dated in October 2012, the Board denied, in pertinent part, an initial disability rating in excess of 10 percent for muscle tension headaches.  In February 2013 the Veteran filed an appeal with the Court of Appeals for Veterans Claims (Court), and in August 2013 the parties filed a Joint Motion for Partial Remand.  In an Order dated in August 2013, the Court granted the parties' Motion and vacated that part of the Board's October 2012 decision that denied an initial disability rating in excess of 10 percent for muscle tension headaches; remanded that issue for action pursuant to the parties Motion; and dismissed all remaining issues on appeal.  

In January 2014 the Board remanded the issue of an initial rating higher than 10 percent for further development, consistent with the parties Joint Motion.  No further action to ensure compliance with the Board's 2014 remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the competent and credible evidence of record does not show that the Veteran's muscle tension headaches have been productive of characteristic prostrating attacks averaging once a month, for six consecutive months, at any time during the appeal period.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for muscle tension headaches have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

With regard to VA's duty to notify, this appeal stems from the initial grant of service connection.  Where, as here, the benefit sought has been granted and the initial rating has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  In other words, once the underlying service connection claim has been granted, the filing of a notice of disagreement with the RO's decision regarding the assigned rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

As for VA's duty to assist, VA has associated with the claims file the service treatment records and reports of post-service care.  In addition, the Veteran was accorded VA examinations in December 2007 and March 2014.  The Board has reviewed the examination reports and finds that they are adequate because the examiners reviewed the claims file; discussed the Veteran's pertinent medical history; did a physical examination of the Veteran and reported all findings in detail; and considered the Veteran's subjective complaints.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

As the Veteran has not identified any additional evidence pertinent to the claims, and as there are no additional records to obtain, the Board concludes no further action is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits

In a rating decision dated in November 2008 the RO granted service connection for muscle tension headaches (claimed as migraine headaches) with an assigned rating of 10 percent effective January 1, 2007.  The Veteran has appealed the assigned rating.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Here, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson, 12 Vet. App. 119, 126; Hart, 21 Vet. App. 505.

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6, 4.7.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49.

The Veteran's muscle tension headaches disability is rated under the provisions of Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent rating for migraine headaches is warranted where there are characteristic prostrating attacks occurring on an average once a month over last several months.  Id.  A maximum rating of 50 percent is warranted for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

On VA examination in December 2007 the Veteran reported that his headaches were worse in the last six months, and that the sides of his head were slightly tender.  He estimated the pain to be a 6 on a scale of 10 usually, with occasional nausea and vomiting.  He reported that he took over-the-counter medication (Tylenol) for the headaches.  Diagnosis was stress induced muscle tension headaches; which the examiner opined had significant effects on the Veteran's usual occupation due to decreased concentration, lack of stamina, weakness or fatigue, and pain resulting in increased tardiness and absenteeism.  At that time the Veteran reported that he was self employed as the owner of a saloon business.  There is no indication of prostrating headaches in this evidence.

In March 2014 the Veteran was accorded another VA examination.  During the examination he complained of daily, constant headache pain in the left superior and frontal superior aspect of the head (for which he takes no medication); and of more severe headaches occurring 2 to 3 times per week, lasting less than a day, that are resolved with over-the-counter medication (Advil).  He added that his headache pattern had remained the same for the past 4 to 5 years; and said that the headaches have not gotten any worse or better.  According to the examiner, the Veteran's headaches are not prostrating because the Veteran did not report that he was unable to do anything but lay down during his headaches.  The examiner specifically noted the Veteran's report that he was active in and around his home, including performing household chores, such as lawn care.  This evidence of non-prostrating headaches militates against a rating higher than 10 percent.

The medical evidence also includes VA and non-VA treatment reports, the findings of which are consistent with those contained in the VA examination reports discussed above.  In other words, there is no record that the Veteran's muscle tension headaches are productive of characteristic prostrating attacks averaging once a month over the last several months so as to warrant a 30 percent rating.  

Nor has the Veteran provided any lay evidence of prostrating attacks on the average of once per month.  Indeed, the Veteran reports that his headaches are resolved with over-the-counter medication; which is not indicative of prostrating attacks.  Accordingly, based on the lay evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a prostrating headache each month.  The schedular criteria for the next higher rating of 30 percent are therefore not met at any time during the appeal period and a staged rating is in turn not warranted.

As for an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service- connected disability is inadequate.  If the available schedular criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptoms and provide for higher ratings for more severe symptoms.  The Veteran's muscle tension headache disability is productive of pain with associated sensitivity to sound resolving with no medication, and more severe headaches pain resolved with over-the-counter medication; and this is contemplated by the assigned schedular rating criteria.  Referral for extraschedular consideration is therefore not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial disability rating in excess of 10 percent for muscle tension headaches is denied.  





REMAND

The Board is mindful that a claim for TDIU is part of an increased rating claim when such claim is raised by the record; and notes that during his 2014 VA examination the Veteran reported that he had not worked since 2006, as well as the examiner's contention that the Veteran's headaches would impact his ability to work.  As these assertions were made with regard to the Veteran's claim for an increased rating for his service-connected headaches disability, the issue of TDIU is raised and remanded for appropriate action.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the veteran or reasonably raised by the record, is not a separate claim for benefits, but involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, as part of a claim for increased compensation if entitlement to the disability upon which TDIU is based has already been found to be service connected).   

Accordingly, the case is REMANDED for the following action:

1.  Providing appropriate notice to the Veteran of the requirements to establish TDIU.

2.  Notify the Veteran that he may submit lay statements from himself as well as from other individuals who have first-hand knowledge of the impact of service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  After physically or electronically associating any pertinent, outstanding records, afford the Veteran an appropriate VA examination, to be provided by a vocational rehabilitation specialist, if possible, regarding the effect of the Veteran's service-connected disabilities on his employability.  

The examiner must state whether it is at least as likely as not that the Veteran is unable to obtain or retain employment due solely to his service-connected disabilities, either alone or in the aggregate, consistent with his education, training and occupational experience, but irrespective of his age and any nonservice-connected disabilities.  

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  

4.  Then adjudicate whether a TDIU is warranted..  If the benefits sought on appeal are not granted, issue the Veteran and his representative supplemental statement of the case and provide the Veteran an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


